Citation Nr: 0832304	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO. 03-17 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Oakland, California


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation beyond April 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to 
August 1970. 

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination by 
the RO. 


FINDINGS OF FACT

1. The appellant and the veteran were married in March 
1971 and were divorced in April 2002.

2. In January 2003, the RO granted the appellant an 
apportionment of the veteran's VA compensation for the 
period from January 1, 2002 through April 30, 2002. 


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation beyond April 30, 2002 have not been met. 38 
U.S.C.A. § 5307 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.450, 3.451, 3.452 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she and the veteran have 
lived apart for many years and that during that time, she 
experienced a great deal of financial hardship. She notes 
that she received an apportionment of the veteran's VA 
compensation through April 30, 2002 but that she still 
experiences financial hardship. Therefore, she maintains 
that the apportionment should continue. 

After reviewing the record, the Board finds that the 
appellant is no longer married to the veteran, and as 
such, does not meet the criteria for an apportionment of 
his VA benefits. Accordingly, the appeal is denied. 

VA's Duty to Notify and Assist

Generally, the Board has a statutory duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim and to assist her in developing 
such information and evidence. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's 
duties to notify claimants under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107, do not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, 
which concerns special provisions relating to VA 
benefits. See Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132 (2002). 
However, that holding, does not obviate the necessity of 
informing each party of the evidence necessary to 
substantiate their claims. See Barger, supra. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a 
claimant of the information and evidence not of record 
that is necessary to substantiate the claim; to indicate 
which information and evidence VA will obtain; and to 
indicate which information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). Such notice should be provided to a claimant 
before the initial RO decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). However, if notice is 
provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim. 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An apportionment claim is a "contested claim" and is 
subject to special procedural regulations. See 38 C.F.R. 
§§ 19.100, 19.101, and 19.102 (2007). In March 2002, 
December 2007, the RO provided the appellant and/or the 
veteran with notice regarding the criteria for obtaining 
an apportionment. In particular, the RO requested 
evidence that the appellant's marriage to the veteran had 
continued beyond April 2002. However, the appellant did 
not respond to that request. In this regard, the Board 
notes that the duty to assist is not a one-way street. 
Olsen v. Principi, 3 Vet. App. 480 (1992). Indeed, VA's 
duty is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive 
role. If an appellant wants help, she cannot passively 
wait for it in those circumstances where she may or 
should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet. App. 406 
(1991). Rather, the duty to assist requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies 
to VA and authorizes VA to obtain. 38 U.S.C.A § 
5103A(b)(1) (emphasis added); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005). 

During the course of the appeal, the appellant and the 
veteran (the parties) have had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process. After reviewing 
the record, the Board finds that VA has met its duty to 
assist the parties in the development of evidence 
necessary to support their claims. It appears that all 
relevant evidence identified by the parties has been 
obtained and associated with the claims folder. Neither 
the appellant nor the veteran has identified any 
outstanding evidence which could be used to support the 
claim. Therefore, further action is unnecessary in order 
to meet VA's statutory duty to assist the parties in the 
development of the claim. See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be 
avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

The Applicable Law and Regulations

Generally, all or any part of a veteran's compensation 
may be paid to the veteran's spouse, provided that he is 
not residing with her and that he is not reasonably 
discharging his responsibility for her support. 
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450 - 3.452. 

The term "spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j). 38 U.S.C.A. § 101(31) (West 2002); 
38 C.F.R. § 3.50(a) (2007). 

The term "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of 
marriage or the law of the place where the parties 
resided when the rights to benefits accrued. 38 U.S.C.A. 
§ 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007). See also 
38 C.F.R. § 3.205 (2007).

Where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there 
must be a bona fide domicile in addition to the standards 
of the granting jurisdiction respecting validity of 
divorce. 38 C.F.R. § 3.205(a) Where the issue is the 
validity of marriage to a veteran following a divorce, 
the matter of recognition of the divorce by VA (including 
any question of bona fide domicile) will be determined 
according to the laws of the jurisdictions specified in 
38 C.F.R. § 3.1(j). 38 C.F.R. § 3.205(b).

In this case, the appellant and the veteran were married 
in New York in March 1971 and were divorced in California 
in April 2002. 

In California, a judgment of dissolution of marriage may 
not be entered unless one of the parties to the marriage 
has been a resident of the state for six months and of 
the county in which the proceeding is filed for three 
months next preceding the filing of the petition. Cal. 
Fam. Code § 2320. One's place of residence is where one 
remains when not called elsewhere for labor or other 
special or temporary purpose, and to which he or she 
returns in seasons of repose. Cal. Gov't Code § 244(a). A 
married person shall have the right to retain his or her 
legal residence in the State of California 
notwithstanding the legal residence or domicile of his or 
her spouse. Cal. Gov't Code § 244(g).

A proceeding for dissolution of marriage or for legal 
separation of the parties is commenced by filing a 
petition. Cal. Fam. Code § 2330. A copy of the petition, 
together with a copy of a summons shall be served upon 
the other party to the marriage in the same manner as 
service of papers in civil actions generally. Cal. Fam. 
Code 2331. 

A summons may be served by mail. A copy of the summons 
and of the complaint shall be mailed (by first-class mail 
or airmail, postage prepaid) to the person to be served, 
together with two copies of the notice and acknowledgment 
provided for and a return envelope, postage prepaid, 
addressed to the sender. Cal. Civ. Proc. Code § 415.30; 
Cal. Fam. Code § 2331.

Where a judgment of dissolution or nullity of marriage or 
legal separation of the parties is to be granted upon the 
default of one of the parties, the following associated 
actions are to be taken:  (a) The signature of the spouse 
who has defaulted on any marital settlement agreement or 
on any stipulated judgment shall be notarized.  (b) The 
court clerk shall give notice of entry of judgment of 
dissolution of marriage, nullity of marriage, or legal 
separation to the attorney for each party or to the 
party, if unrepresented.  (c) For the purpose of mailing 
the notice of entry of judgment, the party submitting the 
judgment shall provide the court clerk with a stamped 
envelope bearing sufficient postage addressed to the 
attorney for the other party or to the party, if 
unrepresented, with the address of the court clerk as the 
return address. The court clerk shall maintain any such 
document returned by the post office as part of the court 
file in the case. Cal. Fam. Code § 2338.5. 

No judgment of dissolution or of legal separation of the 
parties may be granted upon the default of one of the 
parties or upon a statement or finding of fact made by a 
referee; but the court shall, in addition to the 
statement or finding of the referee, require proof of the 
grounds alleged, and the proof, if not taken before the 
court, shall be by affidavit. Cal. Fam. Code § 2336.

Full Faith and Credit shall be given in each State to the 
public Acts, Records, and judicial Proceedings of every 
other State. And the Congress may by general Laws 
prescribe the Manner in which such Acts, Records and 
Proceedings shall be proved, and the Effect thereof. U.S. 
Const., Art. IV, § 1.

Except as otherwise provided, the date of the last 
payment of an apportionment will be the date when the 
reason for apportionment no longer exists. 38 U.S.C.A. 
§ 5112(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 3.500(d)(1) (2007).

Analysis

A review of the evidence discloses that service 
connection has been in effect for the veteran's 
schizophrenia since January 1971. A 70 percent schedular 
rating has been in effective for that disorder since June 
22, 1994.

In January 2003, the RO granted the appellant's claim of 
entitlement to an apportionment for the period from 
January 1, 2002, through April 30, 2002. The appellant 
disagreed with that termination date, and this appeal 
ensued. In order to understand the circumstances which 
led to that termination, a brief historical review is 
warranted.

In March 1971, the veteran and the appellant were married 
in New York. They separated in the mid-1970's. In the 
late 1970's, the veteran moved to California, while the 
appellant remained in New York. While in California, the 
veteran bought a house and established his domicile. 

In April 2002, the appellant and the veteran were 
divorced in the California Superior Court (State Court) 
located in Contra Costa County. The appellant contends, 
however, that such divorce was not legal. She states that 
she was not aware of the divorce at the time and did not 
sign any papers finalizing the divorce. Therefore, she 
maintains that she is still legally married to the 
veteran and, as such, is entitled to an apportionment of 
his VA compensation.

The appellant's contentions notwithstanding, the evidence 
shows that in March 1998, the veteran petitioned the 
State Court to end his marriage. That month, a summons 
was sent to appellant by certified mail (verified by the 
State Court in July 2001), and she was informed that she 
had thirty days to file a response at the court and to 
serve a copy of that response on the veteran. She was 
further informed that it she did not file a timely 
response, the court could make orders affecting her 
marriage, her property, and the custody of her children. 
She was notified that if she wanted legal advice, she 
should contact a lawyer immediately. 

The appellant did not respond to the summons; and, 
therefore, in a default action, the State Court 
terminated the veteran's marriage, effective April 9, 
2002. Consequently, her apportionment of the veteran's VA 
compensation ended, effective April 30, 2002. 38 C.F.R. 
§ 3.500(d) (2002).

Although the appellant contends that she never signed any 
divorce decree dissolving her marriage to the veteran, 
she was clearly informed that a default or uncontested 
dissolution could occur if she did not timely answer the 
summons and petition for divorce. Not only was service of 
process properly accomplished by certified mail, she 
tacitly acknowledged in January 2000 that she had signed 
a copy of the summons. In fact, she stated that the 
veteran had tricked her into signing that summons. There 
is also evidence of record that she had actual knowledge 
of the divorce petition shortly after it was signed. 

In May 1998 and July 1999, VA notified the appellant that 
her then-pending claim of entitlement to an apportionment 
of the veteran's VA compensation had been denied because 
the veteran had filed a divorce petition on March 2, 
1998. In July 1999, VA enclosed a copy of the petition. 
In July 2001, VA notified the veteran that it had written 
to the Clerk of the State Court to find out if the 
veteran' divorce petition had resulted in a final decree 
of divorce. The May 1998. July 1999, and July 2001 
notices were sent to the appellant at her then-reported 
address of record, and included the address of the State 
Court where the petition had been filed, as well as the 
identifying case number. There is no competent evidence 
on file, such as returned mail from the Post Office, that 
any of those notices were undeliverable or that the 
appellant had not, otherwise, received such notices. 
Despite such information, there is no evidence on file 
that she replied to the summons, took any action to 
contest the divorce, or even queried the State Court 
about the proceedings. Therefore, the Board finds that 
appellant knew or should have known the ramifications of 
her failure to respond to the summons, including the 
potential for a default judgment against her. 

The appellant contends, however, that even if she had 
received the summons, the divorce did not become 
effective, because she did not receive a copy of the 
divorce decree. However, government officials are 
presumed to properly discharge their official duties. 
See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 (1999). 
Unless rebutted by clear evidence to the contrary, the 
personnel employed by the California Superior Court in 
Contra Costa County are entitled to the benefit of that 
presumption. Since the appellant has presented no clear 
evidence to the contrary, the Board presumes that she did 
receive a copy of her divorce papers. 

VA law and regulations do not provide for an 
apportionment of a veteran's VA compensation benefits to 
the divorced spouse of a veteran for her own support. 
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450 - 3.452. Because 
her divorce from the veteran became effective in April 
2002, and because she has not presented any evidence that 
it extended beyond that time, she cannot meet the 
criteria for an apportionment of the veteran's benefits 
beyond April 30, 2002. The law is dispositive of the 
issue; and, therefore, the appeal must be denied. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation beyond April 30, 2002 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


